Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1 and 7-15 have been examined in this application.  Claims 2 – 6 have been canceled. This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed on 6/1/2022.   
Specification
The specification objections made in the Non-Final Rejection on 3/29/2022 are withdrawn in light of the amendments to the figures filed on 6/1/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 7 -15 is rejected under 35 U.S.C. 103 as being unpatentable over by U.S Patent Application 2016/0314672 to Wiggermann in view of United States Patent Application Publication US 20150173667 A1 to  Ben Shalom et. al (Ben Shalom hereafter).
As per claim 1, Wiggermann teaches:  A patient support apparatus (see 110—Fig 2: patient support apparatus) comprising: 
a thigh deck (see 224—Fig 2: thigh deck), a head section deck (see 222—Fig 2: head deck ) rotatably coupled to the thigh deck (see pg. 2 para [0011] ; pg. 6 para [0041]: "in the illustrated embodiment, an articulating head section 222, a seat section 224 (which may also articulate, in some embodiments) and an articulating foot section 226") , [[and]] a leg deck (see 226—Fig 2: leg  deck) rotatably coupled to the thigh deck  (see pg. 6 para [0041] : At least the head section 222 and the foot section 226 pivot relative to the frame 208.) wherein the thigh deck, head section deck, and leg deck combine to form a support surface for a patient (see 200—Fig 2: support surface), the support surface having a back area (see 228—Fig 2: back area) where the patient's back is positioned when the patient is positioned on the support surface(see 112—Fig 2: back position), a thigh area (see 230—Fig 2:  thigh area ) where the patient's thighs are positioned when the patient is positioned on the support surface (see pg. 6 para [0045] : "the zone 230 corresponds to the seat section 224 of the deck 200, which is configured to support at least a back, seat, thigh, and/or torso portion of the person"), and a leg area (see 232—Fig 2: foot area) where the patient's legs are positioned when the patient is positioned on the support surface (see pg. 6 para [0045] : "the zone 232 corresponds to a foot section 226 of the deck 200, which is configured to support at least the legs and/or feet of the person 112"), a first sensor  (see 234—Fig 2: first sensor)  coupled to the head deck (see pg.6 para [0043]: the head and foot sections 222, 226 of the illustrative deck 200 are each equipped with an angle or orientation sensor 234, 236) to determine an angle of the patient's back relative to a floor (see pg.6 para [0043]; examiner note: " For example, the sensors 234, 236 may be used to determine the angle of the head section 222 and the foot section 226, respectively, relative to the frame 208 or to the horizontal."
*Note: It may be understood that first and second sensor 234 & 236 are capable of determining the angle of their respective section with respect to from 208 or the horizontal. It may be noted that both reference points are parallel with the floor and would then calculate the angle of that section relative to the floor.

a third sensor (see 236—Fig 2: third sensor) coupled to the foot deck (see pg.6 para [0043]) to determine an angle of the patient's calves relative to a floor (see pg.6 para [0043]; examiner note above), and a control system  (see 140—Fig 1: control system)  coupled to the first sensor (see pg.7 para [0049]; examiner note: " In the illustration of FIG. 2, data signals from the body-mounted sensors 114, 116, 118, 120, 122 have been processed by the body position monitoring system 150, alone or in combination with the data signals from the reference sensors 260, 262, 264 and/or the data signals from the sensors 234, 236, 238, 240, 242, and the body position monitoring system 150 has concluded therefrom that the person 112's torso angle is “good” and that the person's overall body position is “good,” as shown by the display 292. FIG. 3"
*Note: It may be understood that monitoring system 150 is a subsystem of control system 140 as described on pg.5 para [0039])

and the third sensor (see pg.7 para [0049]).
Wiggermann does not teach a second sensor coupled to the thigh deck to determine an angle of the patient's thighs relative to a floor, [a control system ] coupled to the second sensor, wherein the first sensor sends signals to the control system to determine a first pressure sore risk area in the back area, wherein the second sensor sends signals to the control system to determine a second pressure sore risk area in the thigh area, and wherein the third sensor sends signals to the control system to determine a third pressure sore risk area in the leg area.
9. Shalom teaches:  a second sensor (see 134—Fig 1A:  second sensor )  coupled to the thigh deck (see pg.4 para [0073]; examiner note : "The system may include at least one pressure-detection surface 130 including a plurality of pressure sensors 132 and at least one orientation sensor 134 for each adjustable surface section,..”)
*Note: The examiner defines the adjustable surface section as element 306, 308 and 310 as described on pg. para [0092]. It may be understood that there is at least one orientation sensor (134) located at each section as described on pg.4 para [007]. 
to determine an angle of the patient's thighs relative to a floor (see examiner note)
 *Note: It may be understood that the angle of inclination is measured with respect to the horizontal. It may be noted that this point of reference is  parallel with the floor and would then produce the same angle of  inclination relative to the floor.

 [a control system (150) ] coupled to the second sensor (see pg.3  para [0060]: "at least one orientation sensor configured to detect surface angles, at least one driving unit configured to supply electrical potential to the sensors, at least one control unit configured to control the driving units and receive data from the sensors, "),  wherein the first sensor sends signals to the control system to determine a first pressure sore risk area in the back area "(see pg.4 para [0065]; examiner note: " It is a particular feature of the current disclosure that orientation sensors 134 (FIG. 1A) may be incorporated into sections of the pressure-detection surface, and may determine the angle of each section. Accordingly, the orientation sensors 134 may serve to determine the patient's posture orientation which may be displayed to a caregiver. Furthermore, the risk of developing pressure wounds may be more accurately determined, alerting the caregiver when the risk level exceeds a threshold, for example, and providing a scheduled repositioning plan or the like.")
*Note:
(1)  It may be understood that there is at least one orientation sensor (134) located at each adjustable surface section as described on pg.4 para [007]. 

(2) It may be further understood that processor 150  is capable of performing analysis separately for each surface section as described on pg.8 para [0134] " Referring to the flowchart of FIG. 6C, selected actions are indicated of a method for analyzing received data from the pressure sensors and orientation sensors of each specific section of the adjustable pressure-detection surface to define the risk level of developing pressure wounds, and accordingly sending an alert to a caregiver and presenting the results of the calculated analysis performed by the processor 150 on the local display unit 170, displaying information on a local display 170B of a bed, for example, or at a centralized display unit 370 of the system."

wherein the second sensor sends signals to the control system to determine a second pressure sore risk area in the thigh area, (see pg.4 para [0065]; examiner note (1 & 2)), and wherein the third sensor sends signals to the control system to determine a third pressure sore risk area in the leg area (see pg.4 para [0065]; examiner note (1-2)).
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Wiggermann with the teachings of Shalom with the motivation of mitigating the risk of developing pressure ulcers (see pg.8 para [0134] “selected actions are indicated of a method for analyzing received data from the pressure sensors and orientation sensors of each specific section of the adjustable pressure-detection surface to define the risk level of developing pressure wounds, and accordingly sending an alert to a caregiver and presenting the results of the calculated analysis”)
As per claim 7, Wiggermann teaches: The patient support apparatus of claim 1, wherein at least one of the first sensor, second sensor, and third sensor includes an accelerometer (see pg.6 para [0043] : "The head and foot sections 222, 226 of the illustrative deck 200 are each equipped with an angle or orientation sensor 234, 236, such as a ball switch, potentiometer, inclinometer, accelerometer, or the like, which detects changes in the orientation of the corresponding section 222, 226 of the deck 200 relative to another section of the person support apparatus 110").
As per claim 8, Wiggermann teaches: The patient support apparatus of claim 1, further comprising at least one pressure sensor positioned in at least one of the back area (see pg. 6 para [0046] : "At least one pressure sensor 238, 240, 242 is operably coupled to the interior region of each of the zones 228, 230, 232 and/or the fluid conduit connected thereto."), the leg thigh area, and the leg area (see pg.6 para [0046] ), the at least one pressure sensor determining a pressure exerted on the patient (see pg.6 para [0046] : " The pressure sensors 238, 240, 242 are configured to measure the internal fluid pressure in the zones 228, 230, 232 or individual bladders thereof, as the case may be.").
As per claim 9, Wiggermann teaches: The patient support apparatus of claim 8, but does not explicitly teach wherein the control system determines the pressure sore risk areas for the patient based on a determined pressure.
Shalom teaches wherein the control system determines the pressure sore risk areas for the patient based on a determined pressure (see pg. para [0134]).
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Wiggermann with the teachings of Shalom with the motivation of more accurately determining the patient’s risk of developing pressures ulcers (see pg.2 para [0020] “ Another aspect of the disclosure presents a system associated with a seated subject on a wheelchair, for preventing pressure wounds, operable to prompt at least one caregiver to reposition a subject at risk of developing a pressure wound, the system comprising: at least one pressure-detection surface comprising a plurality of pressure sensors configured to monitor pressure exerted upon the surface possibly by the subject..”)
As per claim 10, Wiggermann teaches: The patient support apparatus of claim 8, wherein the at least one pressure sensor is positioned at the back area (see 238 —Fig 2), and the pressure exerted on the patient is a pressure exerted on the patient's back (see pg.6 para [0046] : "The pressure sensors 238, 240, 242 are configured to measure the internal fluid pressure in the zones 228, 230, 232 or individual bladders thereof, as the case may be. ").
As per claim 11, Wiggermann teaches: The patient support apparatus of claim 8, wherein the at least one pressure sensor is positioned at the leg thigh area (see 240—Fig 2), and the pressure exerted on the patient is a pressure exerted on the patient's thighs (see pg.6 para [0046]).
As per claim 12, Wiggermann teaches: The patient support apparatus of claim 8, wherein the at least one pressure sensor is positioned at the leg area (see 242—Fig 2),  and the pressure exerted on the patient is a pressure exerted on the patient's calves (see pg.6 para [0046]).
As per claim 13, Wiggermann teaches: The patient support apparatus of claim 8, wherein the at least one pressure sensor includes: a first pressure sensor positioned in at least one of the back area, the thigh area, and the leg area (see pg.6 para [0046] element 238: "The pressure sensors 238, 240, 242 are configured to measure the internal fluid pressure in the zones 228, 230, 232 or individual bladders thereof, as the case may be. "), and a second pressure sensor positioned in another of the back area, the leg thigh area, or the leg area (see pg.6 para [0046] element 240).
As per claim 14, Wiggermann teaches: The patient support apparatus of claim 8, wherein the at least one pressure sensor includes: a first pressure sensor positioned in the back area (see pg.6 para [0046] element 238), a second pressure sensor positioned in the thigh area (see pg.6 para [0046] element 240), and a third pressure sensor positioned in the leg area (see pg.6 para [0046] element 242).
As per claim 15, Wiggermann teaches: The patient support apparatus of claim [[1]] 9, does not explicitly teach wherein the pressure sore risk areas are areas of the patient that are prone to pressure sores.
Shalom teaches [The patient support apparatus of claim [[1]] 9], wherein the pressure sore risk areas are areas of the patient that are prone to pressure sores(see pg.4 para [0065] : "Furthermore, the risk of developing pressure wounds may be more accurately determined, alerting the caregiver when the risk level exceeds a threshold, for example, and providing a scheduled repositioning plan or the like.").
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Wiggermann with the teachings of Shalom with the motivation of mitigating the risk of developing pressure ulcers (see pg.8 para [0134]).
Response to Arguments
Applicant’s arguments, see pg. 6-7, filed June 1st 2022, with respect to the rejection(s) of claim(s) 1 and 7-15 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S Patent Application 2016/0314672 to Wiggermann in further view of United States Patent Application Publication US 20150173667 A1 to  Ben Shalom et. al .
Regarding claim 1, the applicant Wiggermann does not teach determining three different pressure sore risk areas of the patient based on angles of the patient's body parts relative to a floor as detected by a first sensor, a second sensor, and a third sensor. The examiner has relied on the teachings of Wiggermann (modified by Shalom) to form the basis of the 35 USC § 103 rejection of claim 1 as presented above.
Regarding claim 7 -15,  the examiner has relied on the teachings of Wiggermann (modified by Shalom) to form the basis of the 35 USC § 103 rejection of claim 7 -15 as presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.T.G./Examiner, Art Unit 4144                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        

6/14/2022